1    HEATHER E. WILLIAMS, #122664
     Federal Defender
2    MATTHEW C. BOCKMON, #161566
     Assistant Federal Defender
3    801 I Street, 3rd Floor
     Sacramento, CA 95814
4    Telephone: (916) 498-5700
5    Attorneys for Defendant
     RUSSELL EUGENE GILMORE
6
7
8                                       UNITED STATES DISTRICT COURT
9                                   EASTERN DISTRICT OF CALIFORNIA
10
11   UNITED STATES OF AMERICA,                    )   Case No. 2:13-cr-300 GEB
                                                  )
12                          Plaintiff,            )   STIPULATION AND [PROPOSED] ORDER
                                                  )   TO MOVE HEARING ON DEFENDANT
13           v.                                   )   RUSSELL EUGENE GILMORE’S
                                                  )   MOTIONS
14   RUSSELL EUGENE GILMORE,                      )
                                                  )   Date: January 18, 2019
15                          Defendant.            )   Time: 9:00 a.m.
                                                  )   Judge: Hon. Garland E. Burrell, Jr.
16
17            IT IS HEREBY STIPULATED by and between plaintiff, represented by Assistant United
18   States. Attorney Samuel Wong Assistant United States Attorney, attorney for Plaintiff, and
19   Heather Williams, Federal Defender, through Assistant Federal Defender Matthew C. Bockmon,
20   attorney for Russell E. Gilmore, that the hearing on Mr. Gilmore’s motions (ECF Docs. 451 &
21   453) currently set for January 18, 2019, may be continued to February 22, 2019, at 9:00 a.m.
22   The government has asked for additional time to respond to the motions. The parties therefore
23   agree that the government shall file its response on or before February 1, 2019 with an optional
24   reply brief due February 15, 2019.
25   /////
26   /////
27   /////
28

      Stipulation to Continue Hearing                 -1-
1            Speedy trial time has previously been excluded through the scheduled trial date of June
2    25, 2019, pursuant to 18 U.S.C. § 3161 (h)(7)(B) (iv) (Local Code T4). Doc. 447.
3
4                                                 Respectfully submitted,
5                                                 HEATHER E. WILLIAMS
                                                  Federal Defender
6
7    DATED: January 11, 2019                      /s/ Matthew C. Bockmon
8                                                 MATTHEW BOCKMON
                                                  Assistant Federal Defendant
9                                                 Attorney for RUSSELL E. GILMORE

10                                                McGREGOR W. SCOTT
                                                  United States Attorney
11
12
     DATED: January 11, 2019                      /s/ Samuel Wong
13                                                SAMUEL WONG
                                                  Assistant United States Attorney
14                                                Attorney for Plaintiff
15
16
17
18
19
20
21
22
23
24
25
26
27
28

      Stipulation to Continue Hearing               -2-
1                                               ORDER
2            The above schedule is adopted and hearing on the pending motions is continued to
3    February 22, 2019, at 9:00 a.m.
4    Dated: January 15, 2019
5
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

      Stipulation to Continue Hearing              -3-
